Order entered October 31, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00961-CV

                         THE CITY OF BLUE RIDGE, Appellant

                                            V.

FRANK RAPPOLD AND OLGA RAPPOLD, INDIVIDUALLY AND AS NEXT FRIEND
  OF K.R., A MINOR CHILD, AND OF F.R., JR., A MINOR CHILD, AND LINDA
                          RAPPOLD, Appellees

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-05678-2017

                                         ORDER
       Before the Court is appellees’ October 29, 2019 motion to extend time to file their

response brief. We GRANT the motion and extend the time for appellees to file their response

brief to December 2, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE